Dismissed and Memorandum Opinion filed April 1, 2014.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-13-00526-CR

    MISHA ALONDRA CRIDLAND AKA MISHA ALONDRA LABRY,
                        Appellant
                                          V.
                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 122nd District Court
                           Galveston County, Texas
                       Trial Court Cause No. 11CR3204

               MEMORANDUM                          OPINION
      After a jury trial, appellant was convicted of manslaughter. On May 7, 2013,
the trial court sentenced appellant to confinement for three years in the Institutional
Division of the Texas Department of Criminal Justice in accordance with the jury’s
assessment of punishment. Appellant filed a timely motion for new trial and notice
of appeal. Appellant’s brief in this appeal was not filed, however.
      On March 4, 2014, this court ordered a hearing to determine why appellant’s
counsel had not filed a brief. See Tex. R. App. P. 38.8(b). On March 17, 2014, the
trial court conducted the hearing, and the record of the hearing was filed in this
court the same day.

      Appellant and her counsel appeared at the hearing. Appellant informed the
court that she wants to dismiss her appeal so that she can complete her sentence
and be released from prison. She asked to be returned to prison as quickly as
possible. Appellant confirmed to the court that her counsel had discussed the
ramifications of dismissing her appeal with her and she understood the advantages
and disadvantages. At the conclusion of the hearing, the trial court found appellant
no longer desires to prosecute her appeal and wishes to dismiss the appeal.

      A supplemental clerk’s record was filed March 21, 2014, containing
appellant’s motion to dismiss the appeal, personally signed by appellant, filed in
the court below. See Tex. R. App. P. 42.2(a). In addition, the supplemental record
contains the trial court’s recommendation that the appeal be dismissed on
appellant’s motion.

      On the basis of those findings, this court has construed appellant’s motion to
dismiss her appeal filed in the trial court as if the motion were filed in this court.
See Tex. R. App. P. 2. We grant the motion.

      Accordingly, we order the appeal dismissed.



                                       PER CURIAM


Panel consists of McCally, Busby, and Donovan.
Do Not Publish C Tex. R. App. P. 47.2(b).
                                          2